166 F.3d 1204
22 Employee Benefits Cas. 1843,Pens. Plan Guide (CCH) P 23,950DNorbert S. Belfer, Corrine Belfer, as Executrix of Estate ofNorbert S. Belfer, Deceasedv.Elaine Zee, Individually, as Plan Administrator of LightingWorld, Inc. Employees Profit-Sharing Plan, Delaware CharterGuarantee & Trust Company, Trustee of Lighting World, Inc.Employees Profit-Sharing Plan, Burce Belfer, Linda Merling,Marc Belfer, Lighting World, Inc.
NOS. 97-5725, 98-5153
United States Court of Appeals,Third Circuit.
September 22, 1998

1
Appeal From:  D.N.J.


2
Affirmed in part, Reversed in part.